Citation Nr: 1707061	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  10-44 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disability, to include folliculitis, atopic dermatitis, and eczema. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to December 2003 and from May 2011 to June 2012. He also had active duty training (ACDUTRA) between these periods of active duty service.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina. In that decision, the RO denied entitlement to rash on back. After receiving new and material evidence, the RO continued the denials of the claims in a September 2009 rating decision, recharacterizing the claim as folliculitis, back (claimed as rash). As the Veteran has been diagnosed with multiple skin disorders, the Board has recharacterized the claim more broadly to include all skin disorders. 

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in October 2014. A transcript of the hearing has been associated with the Veteran's claims file.

The Board remanded this matter in April 2015 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A July 2015 Supplemental Statement of the Case (SSOC) issued by the RO continued to deny service connection for a skin disability.


FINDING OF FACT

A skin disability, to include folliculitis, atopic dermatitis, and eczema, is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for a skin disability, to include folliculitis, atopic dermatitis, and eczema, have not been met. 38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a Veteran in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify was initially satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in October 2008. The letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned. The claims were last adjudicated by way of a July 2015 SSOC. Thus, the Veteran has received all required notice concerning the claims.

VA also has a duty to assist a Veteran in the development of a claim. This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished. The claims file contains the Veteran's service treatment records, VA medical treatment evidence, and the Veteran's statements and testimony.  The record does not establish that there is other existing evidence necessary for the fair adjudication of the claim that has not been obtained. The Veteran underwent a VA examination in March 2013. The Board, in its remand issued April 2015, found this examination was inadequate for failing to provide an etiological opinion. The Veteran was provided a new VA examination in July 2015. The Board finds this examination is adequate to decide the appeal. The VA examiner reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, and provided medical findings and an opinion directly pertinent to the instant matter. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was provided an opportunity to set forth his contentions on the claim during the October 2014 hearing before the undersigned. The Court has held the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and a Veterans Law Judge has the duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). The record reflects that at the hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to substantiate the claim. Neither the Veteran nor his representative has asserted VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Additionally, the Board finds there has been substantial compliance with its July 2015 remand directives. The Board finds a VA examination was provided to the Veteran. This examination included a diagnosis of all current skin disorders and an opinion regarding the etiology of those disorders. Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Board has carefully reviewed the evidence of record and finds the preponderance of the evidence is against the grant of entitlement to service connection for a skin disability. As stated above, VA had the Veteran examined in 2015. The VA examiner found the Veteran did have a current skin disability, diagnosed as folliculitis and contact dermatitis. While the Veteran competently and credibly testified he first noticed his rash in November 2003 upon returning from Iraq and again reported this rash upon returning from deployment in March and April 2012, the VA examiner opined the current disability was less likely than not incurred in or caused by an in-service injury, event, or illness. The VA examiner noted any skin condition caused by wearing a Teflon vest during a deployment would have resolved once the Veteran discontinued wearing the vest, and as such, the etiology of the current contact dermatitis was less likely than not a result of any skin condition during service.

The Board accords this medical opinion high probative value. The VA examiner reviewed the file, accepted the Veteran's allegations of what happened in service (wearing of a Teflon vest), and explained the causation of these disabilities and why the VA examiner believed it was less likely as not to have had an onset during the Veteran's service. There is no competent evidence to weigh against this opinion.

Although the Veteran stated he believed there is a relationship between the skin disabilities on his back and chest and his service, he is not competent to provide the necessary etiological link to either his service or any incident therein, as this requires special knowledge. Accordingly, the Board finds the evidence weighs against a finding that any current skin disability is related to the Veteran's military service.

For the above reasons, the Board finds the preponderance of the evidence is against the claim of service connection for a skin disability, and service connection for a skin disability is not warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection or a skin disability, to include folliculitis, atopic dermatitis, and eczema is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


